Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12,  and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giusti et al (2020/0410072) hereinafter, Giusti.

In regards to claim 1, Giusti teaches (Currently Amended) a method of authenticating a user using a mobile device, the method comprising (abstract):
This document describes techniques and systems that enable radar-based authentication status feedback.  A radar field is used to enable an electronic device to account for the user's distal physical cues to determine and maintain an awareness of the user's location and movements around the device.  This awareness allows the device to anticipate some of the user's intended interactions and provide functionality in a timely and seamless manner, such as preparing an authentication system to authenticate the user before the user touches or speaks to the device.  These features also allow the device to provide visual feedback that can help the user understand that the device is aware of the user's location and movements.  In some cases, the feedback is provided using visual elements presented on a display.

generating and storing a first behaviometric user pattern [0095] for an authenticated user said pattern by detecting including a position and velocity of said authenticated user relative to said mobile device [0042-0050], said position and velocity of said authenticated user relative to said


    PNG
    media_image1.png
    894
    695
    media_image1.png
    Greyscale









    PNG
    media_image2.png
    640
    980
    media_image2.png
    Greyscale

determining, based on further received responses of additional radar transmissions sent by said mobile device, an additional behavioral pattern of an unknown user (fig. 7 704, fig. 8 (714-718), fig. 9 (720-722)), said additional behavioral pattern including a position and velocity of said unknown user relative to said mobile device [0076, 0081]; 
comparing said additional behavioral pattern to said first behaviometric user pattern; [0076, 0081];  [[and]]
determining heuristicallv, based on said comparing, a measure of similarity between said first behaviometric user profile pattern and said additional behavioral pattern, measuring if said first user and said unknown user are a same user [0034, 0076-0093];

preventing operation or access to at least some data stored on said mobile device if said unknown user is not said authenticated user [100] (fig. 6 (process), fig. 9 (724)) ; and
granting operation or access to at least some data stored on said mobile device if said unknown user is said authenticated user[100]


4.	In regards to claim 2, Giusti teaches (Currently Amended) The method of claim 1, wherein said unknown user is said authenticated user, said method further comprising, prior to said determining said additional behavioral pattern, authenticating said authenticated user on said mobile device by detecting biometric or behavioral characteristics related to a gesture or movement of said authenticated user or said mobile device [0027] (fig. 9 (720 before 724))
In regards to claim 3, Giusti teaches (Currently Amended) The method of claim 2, wherein said additional behavioral pattern reinforces said authentication of said authenticated user based on said biometric or behavioral characteristics.[0027, 0045] biometric input.
In regards to claim 12, Giusti teaches (Currently Amended) The method of claim 1, further comprising, prior to said generating said authenticated user pattern and to said determining said additional behavioral pattern, determining times or types of movements to be included in said authenticated user pattern and said additional behavioral pattern [0041-0043] types of movement.
In regards to claim 14, Giusti teaches (Original) the method of claim 1, further comprising, using a machine learning based classifier to distinguish between said additional behavioral patterns stemming from different users [0042].
In regards to claim 15, Giusti teaches (Currently Amended) The method of claim 1, wherein said detected position and velocity of said authenticated user relative to said mobile device comprise a detected position and velocity of a finger or a hand of said authenticated user relative to said mobile device (fig. 6 hand).

10.    Claims 5-6 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Giusti further in view of Anderson et al (2010/0205667) hereinafter, Anderson.

In regards to claim 5, Giusti fails to teach (Original) the method of claim 1, wherein said received response from said radar transmission comprises a received response from a LIDAR (Light Detection And Ranging) radar transmission.
However, Anderson teaches wherein said received response from said radar transmission comprises a received response from a LIDAR (Light Detection And Ranging) radar transmission.[044]
It would have been obvious to one of ordinary skill in the art to modify the teachings of Giusti and Anderson to further include wherein said received response from said radar comprises a received response from a LIDAR (Light Detection And Ranging) radar transmission as taught by Anderson in order to provide greater accuracy 
In regards to claim 6, Giusti in view of Anderson teaches, see rational of claim 5,  (Original) the method of claim 1, wherein said received response from said radar transmission comprises a received response from at least two radar transmissions of different types.[044] Anderson

Allowable Subject Matter
Claims 4, 8-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT SITTA/Primary Examiner, Art Unit 2694